Appellant argues and insists that because the statute, in express terms, forbids the introduction of testimony obtained in certain ways, we have no right to hold such introduction harmless in cases where from other sources the same proof is before the jury. We are not able to get appellant's view point. This court does not reverse cases unless the errors in the record are such as that injury is possible therefrom. When the error relied on is one involving some transgression of a mandatory statute, ordinarily the presumption of injury obtains, but when elsewhere in such record it is made apparent that such presumption was overcome on the trial, or it is shown affirmatively that such injury did not, and could not, result, we will not reverse.
There is neither force nor logic in appellant's contention that he has been forced to introduce contrary testimony by the admission over objection of illegal testimony introduced by the State. He has his complete and entire remedy against the introduction of illegal testimony by taking his proper bill of exception and bringing the matter before this court which in such case will reverse. We are of opinion that the statements introduced, both of appellant and his father, were properly put before the jury, and that the disposition of the question raised, as appears in our former opinion, was in accordance with law.
The motion for rehearing will be overruled.
Overruled.